DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.

Response to Arguments

Applicant’s response from 9/29/2022/2022 is acknowledged.

Claim Rejections - 35 USC § 112
In view of Applicant’s claim amendments this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.
Applicant has not made any further arguments in response to the Advisory action from 09/27/2022.  However, as the Advisory action at issue already provided: “With respect to the amendments "on sequential days" and "on four sequential days", it is noted that these claim limitations were previously a part of claim 6 as to the former, and that both were already addressed.  In particular, Applicant's attention is drawn to the disclosure of Petersenn, which discloses taking as many as 4 samples of UFC in a 24-hour window.  Whether the determination is repeated daily on sequential days is subject to routine optimizaiton, and within the purview of the practicing physician.  The prior art Marin discloses measuring cortisol leves on at least 4 days, e.g. days 1, 7, 14 and 28 [0083].  In the same paragraph, it instruct to measure drug levels on these days, or day for 1, 2, or 4 weeks.  Accordingly, it would be within the purview of the practicing physician to optimize the cortisol measurements on sequential days as well, especially where variations of drug plasma levels are detected on daily measurements.  The Examiner further notes the rationale to combine from the remainder of the references.  For the foregoing reasons, Applicant has failed to establish any criticality of its more narrowly amended cortisol measurement schedule.  That cortisol levels can be critical, as the Cohen Declaration provides, is known, of itself.  But the prior art as a whole does provide ample motivation to do multiple cortisol measurements over the course of 24 h and days, particularly given the known circadian rhythm of plasma and urinary cortisol.”
Claims 1-3 and 5 are pending, and have been examined herewith.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as obvious over Sonino et al., Ketoconazole treatment in Cushing's syndrome: experience in 34 patients, Clin Endocrinol (Oxf). 1991 Oct;35(4):347-52 (Abstract, “Sonino”, of record), further in view of Loli et al., Use of ketoconazole in the treatment of Cushing's syndrome, J Clin Endocrinol Metab. 1986 Dec;63(6):1365-71 (Abstract, “Loli”, of record), WO 2006/072,881 A1 to Marin (“Marin”, of record) Gorges et al., Diagnosis of Cushing’s syndrome: Re-evaluation of midnight plasma cortisol vs urinary free cortisol and low-dose dexamethasone suppression test in a large patient group, J. Endocrinol. Invest. 22: 241-249, 1999 (“Gorges”, of record)1, and Petersenn et al., High variability in baseline urinary free cortisol values in patients
with Cushing’s disease, Clinical Endocrinology, Jan. 8 2014, 80, 261–269 (“Petersenn”).
Sonino discloses that ketoconazole treatment of Cushing's syndrome has been reported in single cases and a few small groups of 5-8 patients, and that the authors further report their experience in 34 patients with Cushing's syndrome who received ketoconazole as a palliative treatment due to severe clinical conditions or management of the disease while awaiting results of definitive therapy.  
Of note, Sonino reports that both plasma and urinary cortisol were measured, to include periodically in the course of treatment: “Urinary cortisol, plasma cortisol and ACTH and ACTH, and routine chemistry were measured every week for 4 weeks, and then once a month.” 
Sonino reports that “[r]apid clinical improvement was observed together with the normalization of urinary cortisol levels, with regression of symptoms such as diabetes mellitus, hypertension, hypokalaemia, and restoration of well being.”  It concludes that the “data confirm that ketoconazole is valuable in the management of hypercortisolism, provided that patients are closely watched to exclude those who may develop liver toxicity and to prevent the occurrence of adrenal insufficiency.” (Abstract; emphasis added).
Loli further discloses studies with adjusting the dose of ketoconazole in patients with Cushing's syndrome.  Loli discloses that the therapeutic value of ketoconazole for long term treatment of patients with Cushing's syndrome was studied. Seven patients with Cushing's disease and one with an adrenal adenoma received 600-800 mg/day ketoconazole for 3-13 months. Loli concludes that ketoconazole is effective for long term control of hypercortisolism of either pituitary or adrenal origin. Its effect appears to be mediated by inhibition of adrenal 11 beta-hydroxylase and 17,20-lyase, and it, in some unknown way, prevents the expected rise in ACTH secretion in patients with Cushing's disease. (Abstract).  
Of note, Loli reports monitoring both plasma and urine cortisol before and periodically during treatment.  “Plasma ACTH, cortisol, and dehydroepiandrosterone sulfate levels and urinary cortisol, 17-ketosteroid, and tetrahydro- 11-deoxycortisol excretion were determined periodically during the treatment period. Plasma ACTH and cortisol responses to CRH stimulation were determined before and during treatment.”
Sonino and Loli do not specifically disclose the 2S,4R ketoconazole enantiomer substantially free of the 2R,4S ketoconazole enantiomer.
Marin discloses compositions comprising the 2S,4R ketoconazole enantiomer that are substantially free for the 2R, 4S enantiomer and are useful to reduce cortisol synthesis for the treatment of Cushing’s syndrome, etc.  (See, e.g., Abstract, [0070], [0115]).  Regarding the therapeutic amount and duration of administration, Marin discloses:

    PNG
    media_image1.png
    257
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    112
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    596
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    210
    589
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    82
    588
    media_image5.png
    Greyscale

As can be seen from the above, Marin discloses doses according to Applicant’s claims, and further that the “dosage may be adjusted to provide the optimal therapeutic response” ([0042]).  It further provides that the therapeutically effective amount “may be determined according to methods well known to those in the art”, such as by taking into consideration the condition to be treated, the route and duration of administration, and the physical attributes of the patient. ([0033]).  As Marin discloses that the use of the 2S,4R ketoconazole enantiomer for its utility to reduce cortisol synthesis for the treatment of Cushing’s syndrome, one of skill in the art would have understood taking into consideration the condition to be treated to encompass taking into consideration the reduction of cortisol synthesis for the treatment of Cushing’s syndrome, and as specifically discloses in Marin, adjusting the dosage to provide the optimal therapeutic response.
Marin further discloses determining the patient’s cortisol plasma level on Day 1 and subsequent days, and notes the studies of Sonino on reducing cortisol for treating Cushing’s syndrome, and of Rothstein establishing the better safety and lower IC50 towards cortisol synthesis of the 2S,4R enantiomer.

    PNG
    media_image6.png
    341
    583
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    584
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    55
    586
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    186
    581
    media_image9.png
    Greyscale

Marin further discloses that clinical studies have been initiated with 2S,4R ketoconazole, which entail different dosing regimens and number of times of daily administration, and which are accompanied by measurement of plasma and salivary cortisol, and a pharmacokinetic profile of the drug, to include toxicokinetics, among a number of other secondary objectives.  ([0175-7]). 
Example 1 of Marin discloses measurement of corticosterone following administration of the enantiomers of ketoconazole.  ([0098]).  Marin also discloses studies of measurement of drug exposure following dosing, and of pharmacokinetics of the drug.  ([0101]-[0110], [0149-164]).  Marin also discloses a time course of corticosterone inhibition on drug administration.  ([0137-8]).
Although cumulative at this point, the Examiner would like to also introduce the reference of Gorges, which further makes it clear for the record that both measurements of cortisol- plasma cortisol vs urinary free cortisol/ 24h have been compared and evaluated in the art in the diagnosis of Cushing’s syndrome.  (See, e.g., Abstract, Fig. 1 and 2, Tables 2 and 3).  Gorges concludes that both methods are suitable for cortisol determination in Cushing’s syndrome, and recommends routine plasma cortisol measurement.  
In conclusion, we recommend determination of
midnight plasma cortisol as an efficient and simple
additional procedure for the diagnosis of
Cushing’s syndrome in hospital in-patients. Its diagnostic
value was nearly equivalent to free urinary
cortisol measurement and even proved to be moderately
superior to low-dose dexamethasone testing
under our circumstances. Midnight plasma cortisol
should be measured routinally a) in all patients,
in whom the diagnosis of suspected Cushing’s
syndrome has to be performed on a hospital
in-patient basis owing to circumstances and b)
in those situations in which out-patient data are
equivocal.

(p. 247).
Thus, it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to optimize the dosing regimen of the drug, while taking into consideration mg of drug, times of administration, duration of administration and cortisol levels vis-a-vis drug doses, drug AUC and toxicokinetics based on the combined teachings of Sonino, Loli, Marin and/or Gorges.  Marin itself provides ample motivation to optimize the dosing regimen of the drug with very detailed studies, which entail these parameters.  Marin discloses doses according to Applicant’s claims, and further that the “dosage may be adjusted to provide the optimal therapeutic response” ([0042]).  It further provides that the therapeutically effective amount “may be determined according to methods well known to those in the art”, such as by taking into consideration the condition to be treated, the route and duration of administration, and the physical attributes of the patient. ([0033]).  As Marin discloses that the use of the 2S,4R ketoconazole enantiomer for its utility to reduce cortisol synthesis for the treatment of Cushing’s syndrome, one of skill in the art would have understood taking into consideration the condition to be treated to encompass taking into consideration the reduction of cortisol synthesis for the treatment of Cushing’s syndrome, and as specifically discloses in Marin, adjusting the dosage to provide the optimal therapeutic response.  Even though Marin discloses determinations of plasma cortisol, it further references the studies in Sonino in which determinations of were done using urinary cortisol levels in the management of hypercorticolism and ketoconazole side effects.  Thus, the skilled artisan would have known that both methods are available in the art.  Further motivation to do so is also found in Loli, which further discloses studies with adjusting the dose of ketoconazole in patients with Cushing's syndrome, and reports monitoring both plasma and urine cortisol before and periodically during treatment.  Although cumulative, Gorges provides further motivation as it shows that both measurements of cortisol- plasma cortisol vs urinary free cortisol/ 24h have been compared and evaluated in the art in the diagnosis of Cushing’s syndrome. 
Further, with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response. Factors such as weight, age, gender, renal and hepatic status, drug AUC, therapeutic outcome index (i.e. level of cortisol), toxicokinetics, inter alia, are always considered. Therefore, the determination of the optimum characterization of a particular dosing combination of 2S,4R enantiomer of ketoconazole, to include its adjustment in view of its adjustment of urinary cortisol levels, would have been a matter well within the purview of one of ordinary skill in the art, at the time of the invention, through no more than routine experimentation.
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Applicant’s amendments to measuring the mean 24-hour urinary free cortisol levels at 8 to 12 days on sequential days does nothing to change this optimization rationale.  Applicant itself has admitted in its response that the prior art teaches various cortisol assessment regimens, summarizing e.g. on ketoconazole therapy every week (Sonino), weekly for 1, 2 or 4 weeks of the 2S,4R ketoconazole enantiomer (Marin).  Gorges further makes it clear that both measurements of cortisol- plasma cortisol vs urinary free cortisol/ 24h have been compared and evaluated in the art in the diagnosis of Cushing’s syndrome, concludes that both methods are suitable for cortisol determination in Cushing’s syndrome, and recommends routine plasma cortisol measurement.  As such, the prior art provides ample rationale for periodic cortisol measurement, and Applicant’s claimed days squarely fall within the interval of weeks of such periodic measurement, while solely carving just a different day than the weekly day of the prior art.  Clearly, as our jurisprudence provides, the skilled artisan is not an automaton, and such adjustment of measurement falls within the realm of dosage regiment adjustment by routine experimentation.
The main gist of Applicant’s arguments during prosecution and the Cohen Declaration is that the prior art does not disclose measuring mean urinary free cortisol (mUFC) distinguishing it from urinary free cortisol (UFC). (see, e.g., the Cohen Declaration in its entirety). Applicant further argues that in the cited prior art Loli 1986 and Sonino 1991, “UFC results in these papers are presented as means, but the references do not distinguish between extrapolation of single voids to 24 hours versus true 24-hour collections and importantly the means appear to means of single samples for UFS per subject at various timepoints.” (Cohen Declaration at ¶ 8).
Applicant has presently also amended the claims to recite the claim limitation “on sequential days” as to measuring the patient’s means 24 h mUFC.  Amended claims 5 and 5 recite measuring on sequential days, and on four sequential days.
Applicant’s arguments have not been found to be persuasive, first of all, as Applicant itself admits, in the prior art of record “UFC results in these papers are presented as means”.  Second of all the reference of Petersenn was further made of record, which further renders Applicant’s arguments moot.  
Petersenn sets forth the following objective of its study.  “Twenty-four-hour urinary free cortisol (UFC) sampling is commonly used to evaluate Cushing’s syndrome.  Because there are few data on UFC variability in patients with active Cushing’s disease, we analysed baseline UFC in a large patient cohort with moderate-to-severe Cushing’s disease and assessed whether variability correlates with hypercortisolism severity. These data will help clinicians establish the minimum number of UFC samples required to obtain reliable data.” (Abstract).  Per Petersenn, “The pulsatile nature and circadian variability of ACTH and cortisol secretion in healthy individuals and in patients with Cushing’s syndrome mean that random blood ACTH and cortisol sampling are not useful for diagnosis (or for evaluating a patient during treatment).” (p. 261, col. 2).  “The Endocrine Society recommendations state that at least two 24-h UFC measurements should be performed for the diagnosis of Cushing’s syndrome.  It is, however, currently unclear whether two 24-h collections are sufﬁcient to establish a reasonable estimate of the secretory activity of the underlying pituitary adenoma or whether more than two measurements are required.” (p. 261, col. 1; emphasis added).  In the Discussion section from the study, Petersenn provides the following concluding remarks “This study shows that in patients with moderate-to-severe hypercortisolism, the intrapatient CV across two or more UFC samples is approximately 50% and that variability increases with progressively higher UFC levels. This is important because it is clinically valuable for physicians to be aware that there can be a high degree of variability in UFC levels in any individual patient . . . In this study, a two-sample 24-h UFC measurement was found to yield a reasonable estimate of intrapatient variation (95% CI: 44–58%). Narrower CIs, and therefore more precise estimates, were obtained when using three (95% CI: 49–59%) or four (95% CI: 48–56%) UFC measurements. However, practical considerations in clinical practice may prevent the routine collection of four 24-h UFC samples, because patients may ﬁnd the task inconvenient. The results of this study therefore suggest that in this range of cortisol excess, taking the mean of two samples would provide sufﬁcient information for use in everyday care.” (p. 267, col. 1).
Of note, even Applicant’s own response from 3/22/2022 admits as to Petersenn that: “Though Petersenn discloses collection of four 24-hour UFC samples from patients over a 2-week period, there is no disclosure regarding the import of timing of collection of the samples to ensure accuracy. A person of skill in the art following the disclosure of Petersenn would not have understood the value of collecting 24-hour UFC samples as close in time as feasible, because Petersenn omits any such disclosure.” (p. 5).  It is noted that Applicant’s own claims recite “as close in time as feasible” as to measuring the patient’s means 24 h mUFC (claim 1), which is vague and indefinite as to such timing as well, within 1-5 days of each other (claim 5), and on sequential days (claim 6).  Importantly, however, four 24-hour UFC samples does encompass within its boundaries what is potentially claimed by Applicant, because it is “as close in time as feasible”, can be done within a day, can be done on sequential days, and even if spread equally in days over 14 days, four times is every 3.5 days, which also fits within 1-5 days.  Either way, such determinations are fully within the purview of the practicing physician who, as the art points out, would be guided by the knowledge in the art of the cortisol 24 h variation during the day, and the need to account for such variation by averaging samples from different time points.
Accordingly, it would have been further obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of the heretofore discussed art further with Petersenn in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been further motivated, based on the teachings of Petersenn, to assess mean 24h UFC of cortisol, by taking at least 2 urinary samples, because of the disclosed known very high variability of cortisol levels in Cushing’s syndrome patients, as well as based on the explicit recommendations of Petersenn and the Endocrine Society to do so.
Further with respect to the instant claim amendments "on sequential days" and "on four sequential days", it is noted that these claim limitations were previously a part of claim 6 as to the former, and that both were already addressed.  In particular, Applicant's attention is drawn to the disclosure of Petersenn, which discloses taking as many as 4 samples of UFC in a 24-hour window.  Whether the determination is repeated daily on sequential days is subject to routine optimizaiton, and within the purview of the practicing physician.  The prior art Marin discloses measuring cortisol leves on at least 4 days, e.g. days 1, 7, 14 and 28 [0083].  In the same paragraph, it instructs to measure drug levels on these days, or day for 1, 2, or 4 weeks.  Accordingly, it would be within the purview of the practicing physician to optimize the cortisol measurements on sequential days as well, especially where variations of drug plasma levels are detected on daily measurements.  The Examiner further notes the rationale to combine from the remainder of the references.  For the foregoing reasons, Applicant has failed to establish any criticality of its more narrowly amended cortisol measurement schedule.  That cortisol levels can be critical, as the Cohen Declaration provides, is known, of itself.  But the prior art as a whole does provide ample motivation to do multiple cortisol measurements over the course of 24 h and days, particularly given the known circadian rhythm of plasma and urinary cortisol.


Other relevant art

The Examiner also notes for the record the following cumulative prior art.

-Rotstein et al., Stereoisomers of Ketoconazole: Preparation and Biological Activity, J. Med. Chem. (1992) 35, 2818-2825) (“Rotstein”, of record)
-US 6,040,307 to Gray et al. (“Gray”, of record) 
-Ma et al., “Hepatotoxicity and toxicokinetics of ketoconazole in rabbits.” Acta Pharmacol Sin 2003; 24(8): 778-782 (“Ma”, of record)
Rotstein discloses that substantially pure enantiomers 2S,4R and 2R,4S of ketoconazole.  Rotstein discloses the preparation of the four enantiomers of ketoconazole (cis and trans 2S,4R and 2R,4S), as well as evaluates their selectivity in inhibiting a number of cytochrome P-450 enzymes.  (Abstract).  If further provides that the disclosed method of preparation results in optical purity.  (p. 2821, col. 1).
Also, at the time of the invention the prior art had recognized considerable advantages of the use of the 2S,4R enantiomer of ketoconazole, over its racemic counterpart.  Gray is highly instructive in this regard.  
Gray is directed to methods and compositions utilizing the optically pure (-) 2S,4R enantiomer of ketoconazole.  (col. 4, ll. 4-26; col. col. 5, ll. 1-20, ll. 42-47).  Gray provides a very long list of side effect effects of racemic ketoconazole, and provides that the use of the (-)-enantiomer avoids the adverse effects of the administration of the racemic mixture, including, but not limited to hepatotoxicity, arrhythmogenicity, dizziness, elevations in serum liver enzymes, hypersensitivity reactions, urticaria, headache, nausea, vomiting and abdominal pain.  (col. 3, l. 26- col. 4, l. 26; emphasis added).  Applicant’s attention is specifically directed to the following disclosure in Gray.

    PNG
    media_image10.png
    565
    317
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    158
    311
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    187
    321
    media_image12.png
    Greyscale

Gray further discloses an assay on how to assess hepatotoxicity on drug treatment in human hepatic microsomes and human lymphocytes.  (col. 9, l. 43- col. 10, l. 3).
The discussion in Gray vis-à-vis hepatotoxicity associated with the racemic mixture of ketoconazole, and avoiding this hepatotoxicity with the 2S,4R-ketoconazole enantiomer is further significant because of further knowledge in the art of the so-called AUC problem.  Specifically, the AUC problem refers to the amount of ketoconazole to which a patient is exposed increasing with repeated dosing even though the amount of drug taken per day does not increase. Ma discloses that the AUC correlates with liver damage in rabbits and increased exposure to the drug is believed to increase the frequency of liver damage reported in ketoconazole treated patients.  
Further relevant to the need to optimize the therapeutic dose of (-)-ketoconazole, Gray further discloses that the therapeutic dose of (-)-ketoconazole in the acute or chronic management of disease will vary with the severity of condition to be treated, and the route of administration.  In general, the total daily dose range for (-)-ketoconazole should be between 100 mg to 1000 mg and can be in a single or divided doses.  It notes that the clinician or treating physician will know how or when to interrupt, adjust or terminate therapy in conjunction with individual patient response. (col. 5. l. 57- col. 6, l. 17).  Thus, even though Gray does not explicitly disclose with precision for each of several doses, what the exact amount of drug is, it clearly discloses both administering in 1 to 3 divided doses per day, as well as discloses overlapping amounts of the drug, and adjusting the dose by the treating physician.  
Thus, based on the combined teachings of Sonino, Loli and Gray, the skilled artisan would be motivated to establish a therapeutic schedule by routine experimentation so as to obtain clinical benefit.  Gray explicitly discloses that the clinician or treating physicians will know how to do so.  Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Sonino, Loli, Gray and Ma with a reasonable expectation of success so as to practice the method of Sonino and Loli with the 2S,4R-enantiomer of ketoconazole specifically, in view of the teachings of Gray and Ma.  The skilled artisan would have been motivated to do so, because Sonino explicitly concludes that the “ketoconazole is valuable in the management of hypercortisolism, provided that patients are closely watched to exclude those who may develop liver toxicity and to prevent the occurrence of adrenal insufficiency”, and Gray specifically teaches that the 2S,4R-enantiomer specifically overcomes numerous systemic adverse effects of racemic ketoconazole, to include hepatotoxicity.  This is further evident in view of the disclosure in Ma and Gray of assays, which were already established for assessing degree of hepatotoxicity, and determining corresponding pharmacokinetic parameters associated with it, to include specifically AUC.  The skilled artisan would have been further motivated to do so, guided by the knowledge that hepatotoxicity correlates with AUC, and that therefore, overcoming hepatotoxicity is expected to correlate with reduced AUC and avoidance of the AUC problem, per the additional teachings of Ma.  


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pursuant to Applicant’s IDS from 6/29/2020 filed under 37 CFR 1.98, the references in this section, and the section of Other relevant art below, have been made of record in the prior applications 16/007,298 and 15/468,217 file histories.